Title: To George Washington from Major General Johann Kalb, 2 September 1778
From: Kalb, Johann
To: Washington, George


          
            Camp at White plains 2d septembr 1778.
          
          His Excellency The Commander in chief having laid the following points before the Board
            of General officers to be considered, and to deliver their opinion Thereon.
          
            
              
                Questions
              
              Answers.
            
            
              1º Whether it would be adviseable to march, this army, either part of
                it, or the whole, to the Eastward, if the Enemies Should reinforce Rhode Island or
                land on the Continent in either of the Eastern States?
              Since the Enemies may with So much more ease than we, carry their
                Troops to and fro, as long as they are masters of the Sound it appears to me, that
                to follow their movements would be only harrassing and fatigueing our Army without
                any annoyance to them.
            
            
              As the Enemies divided forces in their present Situation can answer no
                valuable Prospect, as His Excellencey observed, a short Time will clear up, whether
                they will continue in their present defensive Situation or collect their forces in
                one Place to act      offensively, or Evacuate intirely. Which it
                is my opinion they will as soon as they can conveniently do it, to Secure their
                West-Indies & perhaps England herself, rather than waste their Forces
                & Money on an imaginary Conquest.
            
            
              2º How to Suply the army, if moving to the Eastward, together with the
                Troops already there, & a large Body of militia the the Enemies attempts on
                the New-England States would render necessary, besides Victualling the French
                Fleet?
              The New-England States may be able to Suply the whole with Beef
                & Pork, but the more Southern States must of course provide all the Flour,
                the Transporting of which by land carriages will be attended with immense but
                unavoidable Expenses. for I would by no means advise to Venture anything by Sea,
                though four parts out of Five Should arrive (and this is not to be Expected) the
                Fifth part would be for the Enemies a Suply of what they are most in need of.
            
            
              Whether this army will move more Easterly or not, I think it is highly
                necessary that a considerable quantity of flour should be Stored up as soon as
                possible, in or near Connecticut State, (in a place out of the reach of the British
                Ships & land forces) for All the above mentioned Exigencies.
            
            
              3º In case this army was to march to the Eastward what could be done to
                Secure the Highlands?
              The North River ought to be fortified at the Points & Narrows,
                not only on the Water side but also on the Land sides, at least the most important
                posts, well Suplied with Provisions, artillerie, arms & ammunitions,
                & Sufficiently Garrisoned.
            
            
              4º whether an attack on the Enemies lines near kings Bridge or on
                New-york Island would be eligible or proper in the present Situation of affairs with
                any probability of Success?
              It being Evident that the City of New york can not be kept by the
                american Troops I would by no means advise Such a Attempt, which answering no
                Valuable purpose must nevertheless be attended with the loss of many Men &
                perhaps other bad Consequences even with the fairest Success.
            
          
          
            The Baron de Kalb
          
          
        